Citation Nr: 1118108	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  10-45 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.  He is the recipient of the Purple Heart medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the Veteran's claims of service connection for low back, right knee, and left knee disabilities.  

In March 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disability, right knee disability, and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The RO denied reopening the claims for service connection for a low back disability right knee disability, and left knee disability in a May 2008 rating decision.  The Veteran was notified of this decision and of his appeal rights.  He did not appeal the decision.  


CONCLUSIONS OF LAW

1.  The May 2008 rating decision, which denied reopening the claims for service connection for a low back disability, right knee disability, and left knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302(b), 20.1103 (2010).

2.  The evidence received since the May 2008 rating decision is new and material, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veteran Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  
In light of the favorable decision as it relates to the issue of reopening the Veteran's claims for service connection for a low back disability, right knee disability, and left knee disability, any error by VA in complying with the requirements of VCAA is harmless.  As noted above, the underlying claims of service connection are being REMANDED to the AMC for further development.  

II.  Decision

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veteran Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection for certain "chronic diseases" (including arthritis), may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the time of the May 2008 rating decision, which denied reopening the claims of service connection for a low back disability, right knee disability, and left knee disability, the evidence of record consisted of the Veteran's service treatment records, private medical records dated October 2005 to October 2007, and results from a December 2006 VA examination.  In the May 2008 rating decision, the RO noted that while private treatment records reflect current disabilities for his low back, right knee, and left knee, his service treatment records are void of complaints, treatment, or diagnoses of a low back disability, right knee disability, and left knee disability.  Furthermore a December 2006 VA examiner opined that the Veteran's current low back, right knee, and left knee disabilities were not caused by his service-connected residuals of a shell fragment wound to Muscle Group I.  The RO concluded that service connection for low back, right knee, and left knee disabilities were not warranted because there was no evidence of the claimed disabilities occurring during his active military service or caused by a service-connected disability.  The Veteran was notified of the denial in a May 2008 letter, including his appellate rights.  He did not appeal the decision; thus, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran asserts that service connection is warranted for his low back, right knee, and left knee disabilities.  During the March 2011 hearing, the Veteran testified that after boot camp, he was selected to attend parachute training in El Cajon, California, at Camp Gillespie.  He explained that the training was for six-weeks, very rigorous, and involved a great deal of running, tumbling, and jumping out of mock aircrafts.  After the training, the Veteran stated that he remained in the paratroopers, but began to experience pain in his back and knees as a result of the excessive jumping from aircrafts.  He admitted to performing a total of 13 jumps during his military service, and asserts that the jumps caused his current low back, right knee, and left knee disabilities.  The Board finds that new and material evidence to reopen the claims for service connection for the Veteran's low back, right knee, and left knee disabilities have been received.  The Veteran has provided testimony during the course of the appeal with regards to his low back, right knee, and left knee disabilities.  Furthermore, a VA examination was conducted in November 2009, to determine the etiology of his claimed disabilities.  Given the state of the current record and the newly received evidence, the Board finds that new and material evidence has been submitted.  Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998); Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, the claims are reopened.  
ORDER

New and material evidence having been received, the claims for service connection for a low back disability, right knee disability, and left knee disability are reopened.  To this extent only, the benefits sought on appeal are granted.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to service connection for low back, right knee, and left knee disabilities.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

As previously noted, the Veteran asserts that service connection is warranted for his low back, right knee, and left knee disabilities.  At the March 2011 Board hearing, the Veteran testified that performing approximately 13 jumps as a parachutist during his military career caused his current low back and knee disabilities.  The Veteran further added that although he did not complain about his back and knee problems in service, he experienced pain in the back and knees consistently during service and after being discharged from service.  

Review of the Veteran's service treatment records reflects no complaints, treatment, or diagnoses of a low back or bilateral knee disorder.  Upon discharge from service, clinical evaluation of the Veteran's spine and extremities were normal, as reflected on the February 1946 Report of Physical Examination.  Post service treatment records reflect current diagnoses of bilateral chondromalacia patellae with degenerative joint disease and advanced multilevel spondylolisthesis of the lumbar spine with remote L4-5 and L5, S1 laminectomies/diskectomies.  

In November 2009, the Veteran was afforded a VA joints examination.  The Veteran reported to the VA examiner that his low back and bilateral knee disabilities are a result from his in-service parachute school/training.  Upon review of the claims file, the VA examiner noted that service treatment records showed no evidence of a back or leg disorder in service or upon discharge.  After physical examination of the Veteran, the VA examiner diagnosed the Veteran with bilateral chondromalacia patellae with degenerative joint disease and advanced multilevel spondylolisthesis of the lumbar spine with remote L4-5 and L5, S1 laminectomies/diskectomies.  She concluded that both the Veteran's bilateral knee disability and low back disability were "less likely as not" related to the Veteran's in-service parachute training.  She explained that the Veteran had no acute injuries to his knees or back documented in his service treatment records, and if his back and knee disabilities had been due to parachuting, one would expect a much more acute and early onset of the disorders relating to the in-service parachuting.  

The Board acknowledges the November 2009 VA examiner's opinion with supportive rationale, but finds the opinion inadequate.  The Veteran's personnel records show that the Veteran was awarded a Purple Heart.  See the January 1946 service personnel record.  The Board notes that the award of the Purple Heart grants the Veteran the combat presumption.  In case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in- service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

As the rationale for the November 2009 negative nexus opinion was the absence of an in-service back and bilateral knee injuries and, as noted above, since the injury occurred in combat is not in dispute, the Board finds that an addendum to the November 2009 VA examination is warranted that addresses the question of whether the Veteran's in-service duties as a parachutist is at least as likely as not to have caused his currently diagnosed low back and bilateral knee disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). I f the examiner is unavailable, the Veteran must be afforded a new VA examination that includes such an opinion.  
In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the VA examiner who conducted the November 2009 VA examination, to include transferring the claims file for review, and ask the examiner to opine on the following:

a.  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's low back disability had its origin in service or is in any way related to the Veteran's active service.

b.  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's bilateral knee disability had its origin in service or is in any way related to the Veteran's active service.

In doing so, the examiner should acknowledge the lay statements and testimony of record regarding a continuity of symptomatology since service.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  The examiner should provide a clear rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  If the VA examiner is not available, another examination is authorized for determining the etiology of the Veteran's current low back and bilateral knee disabilities.  

2.  Thereafter the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellant review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


